Citation Nr: 0013430	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-32 540A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 22, 1997 decision of the Board of Veterans' Appeals, 
which denied a waiver of an overpayment of an apportionment 
of the veteran's disability compensation, was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


FINDING OF FACT

Neither the November 1997 motion for reconsideration, nor 
the May 1999 motion for reconsideration based on CUE error 
include the name of the veteran. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error (CUE) must be in writing, and must be 
signed by the moving party or that party's representative.  
The motion must include (1) the name of the veteran; (2) the 
name of the moving party if other than the veteran; (3) the 
applicable Department of Veterans Affairs file number; and 
(4) the date of the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must 
identify the specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (1999).

A July 22, 1997 Board decision denied a waiver of 
overpayment of an apportionment of the veteran's disability 
compensation.  

In November 1997, the Board received a signed statement from 
the moving party asking for reconsideration of her 
overpayment due to hardship and an inability to pay.  The 
moving party did not reference the veteran by name.  

In June 1999, the representative submitted an unsigned 
"Motion for Reconsideration due to "CUE'".  While, this 
motion identifies the name of the moving party, the VA claims 
number, and the date of the Board decision, the name of the 
veteran is not identified.

As the moving party's November 1997 motion and the June 1999 
motion submitted by her representative fail to identify the 
name of the veteran, the Board finds that the pleading 
requirements required for a claim of CUE in a Board decision 
are not met.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (1999), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



